Citation Nr: 0203524	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for a left knee medial 
meniscectomy, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
right ankle fibula fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The veteran provided testimony at a personal hearings 
conducted before personnel at the RO in September 1996 and 
September 1997.  Transcripts of both hearings are of record.

This matter was previously before the Board in May 1998, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives. 

The Board notes that the May 1998 remand also included the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to a total 
rating based upon individual unemployability (TDIU).  
However, a November 2000 rating decision granted both of 
these claims.  In view of the foregoing, these issues have 
been resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes that the veteran's 
representative indicated in a March 2002 statement that 
outpatient records from October 1999 indicated that left knee 
pain might be secondary to favoring the left knee, and that 
the left ankle was part of the examination report, which 
should have been accepted as an informal claim.  The Board 
finds that a claim of secondary service connection for a left 
ankle condition has been raised and it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues on appeal has been completed.

2.  The medical evidence on file tends to support a finding 
that the veteran's current right knee disorder was caused by 
his service-connected low back, left knee, and right ankle 
disorders.

3.  The medical evidence on file reflect that the veteran's 
left knee disorder is manifested by pain, some limitation of 
motion and instability; it does not support a finding that 
the veteran's left knee disorder has resulted in more than 
slight subluxation or instability, nor does it show that the 
left knee is productive of frequent episodes of locking with 
effusion into the joint or has flexion limited to less than 
45 degrees or extension limited to more than 10 degrees.

4.  There is no medical evidence to show that the veteran's 
post-surgical left knee scar is poorly nourished with 
repeated ulceration or is tender and painful on objective 
determination.

5.  The medical evidence on file does not support a finding 
that the veteran's right ankle is manifest by malunion or 
nonunion of the tibia or fibula, nor by ankylosis.

6.  The medical evidence on file reflects that the veteran's 
right ankle is manifested by marked limitation of motion.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee medial meniscectomy are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257-5261 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a separate compensable rating for a 
post-surgical left knee scar are not met.  38 C.F.R. §§ 4.14, 
4.118, Codes 7803, 7804 (2001); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  The criteria for a rating of 20 percent for the veteran's 
service-connected residuals of a right ankle fibula fracture 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to his claims.  The RO also advised 
the veteran of the evidence necessary to substantiate these 
claims by the various Statements of the Case and Supplemental 
Statements of the Case, including the applicable criteria for 
a higher disability ratings.  Further, the RO specifically 
addressed the applicability of the VCAA to the facts of this 
case by correspondence dated in February 2001, and a May 2001 
Supplemental Statement of the Case.  Moreover, it does not 
appear that the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.  For 
example, the RO sent out development letters in September 
1995, October 1997, and February 2001.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.





I.  Service Connection

Background.  In essence, the veteran has contended in various 
statements, as well as both the September 1996 and September 
1997 personal hearings, that he developed a right knee 
disorder secondary to his service-connected left knee 
disorder and/or low back disorder.

Although the veteran's service medical records reflect that 
he sustained a tear of the medial meniscus of the left knee 
during service, there does not appear to be any diagnosis of 
or treatment for a right knee disorder.  

In a November 1991 statement, the veteran requested an 
upgrade in his service-connection for his "back condition 
and both knees."  He also stated that both knees gave out on 
him.  

Various VA and private medical records are on file, including 
records from the Social Security Administration (SSA), which, 
together, cover a period from 1971 to 2001.  Among other 
things, these records show treatment for the veteran's 
service-connected low back and left knee disorders on 
multiple occasions throughout this period.  These records 
also show treatment for a right ankle disability beginning in 
1992.  Records from March 1992 note that the veteran reported 
that he had fallen down and injured his right ankle and knee.  
He complained of pain and swelling, and that he was unable to 
walk.  Examination of the right knee revealed mild swelling, 
and mild tenderness of the medial aspect of the patella.  
Crepitus was felt.  His range of motion was noted to be full, 
but slightly painful.  Nevertheless, it was noted that X-rays 
of the right knee revealed no fracture.

Records from April 1992 note that the veteran reported 
multiple problems, including left knee pain, right knee pain, 
right ankle pain, and low back pain.  However, the right knee 
examination was essentially negative.  Also, X-rays of both 
knees showed essentially normal knees, except for minimal 
narrowing of the medial joint space of the left knee.

An August 1992 report of VA hospitalization included 
diagnoses of chronic pain in various joints, left knee, left 
hip, right ankle, right knee since 1967.  

In a November 1993 statement, the veteran reported, in part, 
that in November 1991 he wrote to VA and asked that both 
knees be considered in his request for an upgrade of his left 
knee condition.  The reason being that since his left knee 
was so weak he tended to favor it and put more pressure on 
his right knee.  Additionally, this had affected his gait, 
and his right knee was constantly getting worse.

Also in November 1993, SSA issued a decision finding that the 
veteran was entitled to a period of disability commencing 
March 1, 1992, and to disability insurance benefits under the 
Social Security Act.  The evidence cited in this decision 
included the April 1992 medical records in which the veteran 
complained, in part, of pain in both knees.  Further, this 
decision found that the veteran had severe knee, back and 
right ankle pain with limitation of movement.

Records from April 1995 note that the veteran complained of 
bilateral knee pain, increased in the past 2 to 3 years.  It 
was noted that the veteran had a left medial meniscectomy in 
1967, and that he favored the right knee.  It was also noted 
that X-rays revealed minimal degenerative joint disease.

Private medical records from RGP, D.O., (hereinafter, "Dr. 
P"), dated in April 1997 note that the veteran reported he 
had undergone almost 30 years of treatment for a degenerative 
condition of his back and both knees.  Dr. P also noted that 
X-rays and physical examination of the right knee revealed 
narrowing at the joint compartment consistent with 
degenerative joint disease.  Additionally, spurring was seen 
at the tibial spine.  Dr. P stated that this was caused by 
overbearing - a combination of the back and knee conditions.  
Further, Dr. P stated that a possible radial tear of the free 
edge of the posterior horn and an unusual position of the 
posterior cruciate ligament (may be caused by dependence) 
would case pain and weakness (and buckling) of the knee 
joint.  

A May 1997 VA medical examination noted, in part, that the 
veteran complained of pain in both knees.  However, no 
objective findings were made regarding the right knee on this 
examination, and no opinion was proffered regarding the 
etiology of the veteran's right knee pain.

In a September 1997 statement, Dr. P stated that the veteran 
had been suffering from severe back and left knee disability 
for numerous years, and that this had resulted in both a 
broken right ankle and an impaired right knee with lateral 
instability.  Dr. P further stated that the right knee had 
been under severe strain, which compensated for the lower 
back and left knee disability.  This had produced atrophy and 
pain of the right knee.  Dr. P also stated that injuries 
sustained in service had extremely altered the veteran's 
gait, causing weakened movement and excessive fatigability of 
the right knee.  Moreover, Dr. P noted that a VA MRI report 
from April 1993 showed a radial tear of the free edge of the 
posterior horn of the lateral meniscus, and that he concurred 
with this finding.

Records dated in August and October 1998 note treatment for 
complaints of bilateral knee pain, the left greater than the 
right.

In accord with the Board's May 1998 remand directives, the 
veteran underwent a VA medical examination of his low back, 
both knees, and right ankle in January 1999.  It is noted 
that the clinician who conducted this examination was the 
same one who conducted the May 1997 VA medical examination.  
At this examination, the veteran reported that he injured his 
left knee and lower back in 1967 while on active duty.  He 
also reported that he injured his right knee at that time.  
By 1990, both the right and left knee got worse, as well as 
the lower back.  During this time he complained of many falls 
because his left and right knee used to give out.  The 
examiner noted that X-rays of both knees were essentially 
normal.  Diagnoses following examination of the veteran 
included normal right knee with subjective manifestation of 
some loss of motion.  Further, the examiner noted that he had 
reviewed the Board's remand as well as the records of the 
veteran.  It was the examiner's opinion that the veteran's 
right knee complaints had not been caused or aggravated by 
the service-connected lumbar pain and degenerative joint 
disease, neither by his left knee medial meniscectomy or 
suspected right ankle fibula fracture.

VA medical records from October 1999 note that the veteran 
had positive left knee findings in 1998, and that he was to 
have follow-up regarding new complaints on the right knee.  
It was stated that this might be secondary to favoring of the 
left knee/back.  It was also stated that the veteran denied 
any trauma.  A subsequent addendum from December 1999 stated 
that the veteran's right knee pain/complaints was more likely 
than not caused from favoring the left knee/back and right 
ankle.

In an October 2000 statement, the clinician who conducted the 
January 1999 VA medical examination noted that he had 
reviewed additional medical records concerning the veteran, 
but that after reviewing all of this information, it was 
still his opinion that the diagnosis and his opinion remained 
the same as rendered in his narrative report.

Thereafter, the veteran submitted a medical statement from 
SB, M.D., (hereinafter, "Dr. B") dated in June 2001.  It is 
noted that Dr. B appears to be the same VA clinician who 
evaluated the veteran in October and December 1999.  In this 
statement, Dr. B noted that the veteran had a long history of 
joint complaints stemming from service-connected injuries 
including his back, left knee, and right ankle.  Further, Dr. 
B noted that she had known the veteran for over one year and 
had observed him.  Dr. B stated that secondary to pain, the 
veteran's service-connected disabilities had caused an 
"atalgic" gait, which he had compensated for by shifting his 
weight towards his right leg, thus worsening his right ankle 
and right knee.  In addition, Dr. B summarized recent medical 
findings concerning both the right ankle and right knee.  
Specifically, a July 2000 X-ray of the right knee which 
showed minimal chrondocalcinosis.  Also, within the mid-
lateral condyle there was an area of ill defined sclerosis 
which Dr. B stated was linear in its orientation and most 
likely related to remote traumatic injury.  In conclusion, 
Dr. B stated that the veteran's right knee complaints were 
more likely than not caused from favoring his left knee/back.

In a March 2002 statement, the veteran's representative 
criticized the opinion promulgated by the January 1999 VA 
examiner.  The representative described this opinion as 
prejudicial, and contended that the examiner had also 
examined the veteran in May 1997, prior to the remand, and 
would be unlikely to change his opinion.  Further, the 
representative indicated that an independent medical 
examiner's (IME) opinion should be obtained to resolve this 
claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board concludes that the 
evidence on file tends to support a finding that the 
veteran's current right knee disorder is secondary to his 
service-connected low back and left knee disorders.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the Board notes that there is competent 
medical evidence both for and against the veteran's claim 
that his right knee is secondary to service-connected 
disabilities.

As noted above, the January 1999 VA examiner concluded, after 
both an examination of the veteran and review of his medical 
records, that the veteran's right knee complaints had not 
been caused or aggravated by the service-connected lumbar 
pain and degenerative joint disease, neither by his left knee 
medial meniscectomy or suspected right ankle fibula fracture.  
However, Dr. P in his September 1997 statement, and Dr. B in 
October 1999, December 1999, and June 2001, opined that the 
veteran had developed a right knee disorder secondary to his 
service-connected disabilities.

With respect to the representative's contentions regarding 
the January 1999 VA examiner's opinion, the Board notes that 
while the examiner had previously examined the veteran in May 
1997, no objective findings were made regarding the right 
knee at that time nor was any opinion proffered as to the 
etiology of any right knee disorder that might be present.  
Further, there is nothing in the evidence to suggest that the 
examiner was prejudiced in any way regarding the ultimate 
outcome of the veteran's claim of service connection for his 
right knee.  The representative's objections seem to be based 
solely on the fact that the examiner's opinion was against 
the veteran's claim.  In addition, the Board notes that the 
representative did not dispute the validity of the objective 
findings made by the examiner regarding any of the veteran's 
disabilities.

In regard to the opinions proffered by both Dr. P and Dr. B, 
the Board notes that, unlike the January 1999 VA examiner, 
neither of these clinicians specifically indicated that they 
had reviewed the veteran's medical records in conjunction 
with their opinion.  However, the evidence reflects that they 
both treated the veteran over an extended period of time for 
his various disabilities.  As such, both of them would be 
familiar with the nature and severity of his disabilities, 
including his knees, back, and right ankle.  Consequently, 
the Board finds they would have a sufficient basis upon which 
to determine whether the veteran developed a current right 
knee disorder secondary to his service-connected 
disabilities.  Furthermore, the Board notes that both Dr. P 
and Dr. B essentially concluded that the veteran's service-
connected disabilities resulted in an altered gait, which, in 
turn, ultimately resulted in a current right knee disorder.  
The Board also notes that, unlike the January 1999 VA 
examiner, both of them noted objective medical findings of a 
current right knee disorder.  Specifically, the April 1993 
MRI report noted in Dr. P's April 1997 statement, and the 
July 2000 X-rays noted in Dr. B's June 2001 statement.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes he is entitled to a grant of service 
connection for his right knee disorder as secondary to his 
service-connected disabilities.  38 C.F.R. § 3.310(a).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Left Knee

Background.  Service connection was granted for medial 
meniscectomy of the left knee by an April 1971 rating 
decision.  This decision noted that the veteran's service 
medical records showed he suffered a medial meniscus tear of 
the left knee while on patrol during active service.  A 
meniscectomy of the left knee was subsequently performed in 
December 1967.  The results of a recent March 1971 VA medical 
examination were also summarized, including the fact that X-
rays revealed no fracture, dislocation, or other bone or 
joint abnormality.  

Various VA and private medical records were added to the file 
in conjunction with the veteran's current increased rating 
claim.  For example, records dated in August 1994 note, in 
part, that the veteran wore a left knee dynamic brace, and 
was using a cane on the right.  The knee itself was found to 
be stable, with no heat or effusion.  Further, the collateral 
and cruciate ligaments were found to be intact.  No long 
tract signs were present bilaterally.  Gross sensory 
responses were normal.  Impression was that, clinically and 
symptomatically, the veteran was continuing to have left knee 
problems.  It was noted that an MRI had been done which was 
apparently not successful, and that a prosthetic knee was 
reportedly recommended.  The clinician who examined the 
veteran stated that he would question that, as he noted no 
instability, no heat or effusion.  But, he also noted that he 
did not have the imaging studies available.  

In an April 1997 statement, Dr. P noted, in part, that 
physical examination and X-ray findings of the left knee 
revealed narrowing at the medial joint compartment causing 
pain "while or after walking or standing."  In addition, it 
was noted that the veteran wore a leg brace because of 
weakness and locking causing injurious falls.

At a May 1997 VA medical examination, the veteran reported, 
in part, that he experienced pain in both knees, and that the 
left knee occasionally gave out.  He also reported that he 
had to use a brace for his knee.  Examination of the left 
knee showed that there was evidence of surgery on the medial 
side.  However, there was no swelling, nor was there any 
deformity.  There was tenderness on palpation anteriorally.  
Nevertheless, both mediolateral and anteroposterior stability 
were maintained.  Range of motion was from zero to 125 
degrees.  In addition, it was noted that X-ray of the left 
knee appeared normal.  Based on the foregoing, the examiner's 
diagnoses included normal left knee without showing any 
evidence of skeletal abnormality.

The record reflects that the veteran did not specifically 
address the merits of his left knee claim at either the 
September 1996 or the September 1997 personal hearing.  
However, he did testify in September 1996 that his left knee 
was very bad, that both knees would give out on him, and that 
he wore a left knee brace.  Further, he indicated at both 
hearings that the severity of his service-connected back and 
left knee had rendered him unemployable.  (As noted in the 
introduction to this decision, the veteran is currently in 
receipt of a total (100 percent) compensation rating based on 
individual unemployability.)

VA medical records dated in August and September 1998 note 
complaints of bilateral knee pain.  In August 1998, the 
veteran described his left knee pain as sharp, stabbing on 
the medial side, and a pain scale of 8 out of 10.  He also 
reported that both knees occasionally gave out.  Examination 
of the left knee revealed anterior medial joint line 
tenderness.  Range of motion was from 5 to 90 degrees.  There 
was negative effusion and McMurray.  Medial collateral and 
lateral collateral ligaments were found to be intact.  In 
September 1998, the veteran again reported a left knee pain 
scale of 8 out of 10.  He also reported that he pain was 
still constant, worse in the morning and prolonged standing.  
Further, he described it as aching throbbing pain.  
Additionally, his reported that his knees gave way without 
notice.  Examination of the left knee was positive for 
posterior and anterior medial joint line tenderness  but 
negative for lateral joint line tenderness, Lachman's, 
McMurray's, and effusion.  A September 1998 MRI report of the 
left knee noted that the posterior horn of the medial 
meniscus appeared macerated with extensive and complex tears.  
Joint space narrowing at the medial compartment was also 
noted.  Moreover, the anterior horn of the medial meniscus 
appeared truncated medially, which was consistent with a 
tear.  Nevertheless, the lateral meniscus appeared intact.  
Similarly, the anterior cruciate ligament, posterior cruciate 
ligament, lateral collateral ligament, medial collateral 
ligament, and extensor mechanics all appeared to be within 
normal limits.  There was no evidence for effusion, bony 
bruise, or Baker's cyst.

At the January 1999 VA medical examination, the veteran 
reported, in part, the he experienced right and left knee 
pain, and that both of them sometimes tended to give away.  
There was also a locking feeling in he was using his left 
knee.  He used a brace with his left knee which it was noted 
gave him some stability.  In addition, the veteran complained 
that he could not walk up and down stairs due to pain and 
giving away of his knees.  Overall, he complained that he was 
gradually getting worse.  It was noted that he had had a knee 
examination at VA, but that the knee had apparently increased 
in severity.  

On examination, it was noted that the veteran walked in the 
room slowly without his brace, and that on standing his 
posture was good and equilibrium was normal.  Examination of 
the left knee revealed a surgical scar on the medial side 
measuring about 2 1/2 inches.  There was no adhesion, nor was 
there any tenderness.  It was noted that the knee was held in 
slight flexion, and that there was mild varus deformity of 10 
degrees.  Quadriceps muscle tone was found to be good and 
equal to that on the right side.  However, the veteran 
complained of pain on the medial joint side.  Nevertheless, 
anteroposterior movement and mediolateral stability were 
maintained properly.  McMurray and Drawer tests were 
negative.  Range of motion, actively, was from 10 to 45 
degrees, while passively it was from zero to 75 degrees.  
Power was found to be satisfactory.  Additionally, it was 
noted that X-rays of both knees were essentially normal 
looking from radiologic point of view.  CT scan study of 
bilateral knees were also obtained, and reported as:

There is no definite fracture.  There is 
no erosion or destruction identified.  
There is minimal thickening of the 
cartilage in the bilateral knees.  
However, there is no significant damage 
or destruction.  This is mostly due to 
osteoarthritic changes.

Based on the foregoing, the examiner's diagnoses included 
status-post meniscectomy of the left knee with some loss of 
motion but adequate stability.  Further, the examiner opined 
that the current severity of the service-connected left knee 
medial meniscectomy was very minimal.  The examiner also 
stated that the quadriceps muscle in the knee was good and 
that there was no atrophy of the other muscles.  Moreover, 
the examiner opined that the degree of pain was not likely to 
limit the functional ability the muscle group and joint.  The 
muscle groups in question at the time of the examination did 
not exhibit any weakened movement against varying resistance 
and they did not show excess fatigability or painful movement 
or incoordination.  Also, the examiner reiterated that the 
scar on the medial side of the left knee was non-tender and 
free of any adhesion.

Records dated in December 1999 note, in part, that the 
veteran had had surgery on the left knee, and that he was 
currently wearing a brace.


Legal Criteria.  The record reflects that, historically, the 
RO has considered the applicability of Diagnostic Codes 5257, 
5258, 5259, 5260, and 5261 when evaluating the veteran's left 
knee disorder.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, which provides that when there is 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his left knee disorder.

The Board acknowledges that the medical records on file 
reflect that the veteran's left knee disorder is manifested 
by pain, limitation of motion, and instability.  Further, the 
records reflect that he has been prescribed a left knee 
brace.  Nevertheless, these records also reflect that the 
required objective manifestations for a rating in excess of 
20 percent have not been met.

Despite the veteran's complaints of left knee pain, the knee 
giving away, and knee brace, the medical records do not 
support a finding that the veteran's left knee disorder has 
resulted in more than slight recurrent subluxation or 
instability.  While the veteran wears a knee brace, records 
dated in August 1994 found that the knee was stable with no 
effusion.  The May 1997 VA examination found both 
mediolateral and anteroposterior stability were maintained.  
Similarly, on the January 1999 VA examination, 
anteroposterior movement and mediolateral stability were 
found to be maintained properly.  Moreover, the left knee 
ligaments have consistently found to be intact on medical 
evaluation.  Thus, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5257.

As mentioned above, the Board acknowledges that the veteran's 
left knee disorder has resulted in pain and some limitation 
of motion.  However, in order to be entitled to a rating in 
excess of 10 percent based upon limitation of motion, there 
must be objective medical evidence that flexion is limited to 
30 degrees or less, or that extension is limited to 15 
degrees or more.  As noted above, the May 1997 VA examination 
showed left knee motion from zero to 125 degrees.  In August 
1998, range of motion was from 5 to 90 degrees.  Finally, the 
January 1999 VA examination showed active motion of 10 to 45 
degrees, and passive motion of zero to 75 degrees.  
Consequently, even when taking into consideration the 
veteran's complaints of pain, the objective medical evidence 
does not support a finding that the veteran meets or nearly 
approximates the criteria for a rating in excess of 10 
percent under either Diagnostic Code 5260 or 5261.

Thus the current 20 percent rating takes into account the 
veteran's slight instability (10 percent) and the degree of 
limitation of motion that has been demonstrated (10 percent).  
The Board further notes that, while the veteran has been 
rated under Code 5258, the relevant medical evidence does not 
show that his left knee disability is manifested by frequent 
episodes of locking, pain, and effusion into the joint.  Code 
5259 pertains to pain, which has already been considered as 
part of the 10 percent rating for painful limited motion.

The Board acknowledges that the General Counsel for VA held 
in VAOPGCPREC 23-97 that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 (degenerative arthritis) and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.  Here, the X-ray evidence is conflicting as to whether 
the veteran has arthritis and it is not clear whether service 
connection has been established for such.  In any event, even 
assuming that arthritis is present and is part of the 
veteran's service-connected left knee disability, the current 
rating takes into account the degree of limitation of motion 
that has been demonstrated.  That is, arthritis plus the 
limitation of motion show would not support a rating in 
excess of 10 percent under the cited legal authority, 
including 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260, 
5261.
 
For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his left knee disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  In 
making this determination the Board took into consideration 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
has determined that they do not permit a schedular rating in 
excess of 10 percent based on limitation of motion.  (As 
noted above, the remaining part of the veteran's current 20 
percent rating is for slight instability under Code 5257.)  
These regulations are applicable in the instant case because 
the veteran has reported that his left knee is manifest by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of left knee pain which would warrant a 
schedular rating in excess of the 10 percent based upon 
motion of the joint.  In support of this conclusion, the 
Board notes that the January 1999 VA compensation examiner 
addressed all the points raised in DeLuca in concluding that 
there was no appreciable additional functional limitation 
based upon these factors..

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's post-surgical scar of the left knee.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.
The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  However, a review of the evidence does 
not show that the veteran satisfies the criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.  The Board notes that there is no objective 
medical evidence that the veteran's left knee scar is poorly 
nourished with repeated ulceration, or that it is tender and 
painful on objective determination.  For example, on the May 
1997 VA examination it was noted that there was evidence of 
surgery on the medial side, but there was no swelling or 
deformity.  Additionally, the January 1999 VA examination 
found there was no adhesion, and no tenderness.  Further, the 
Board notes that the veteran has not contended he has any 
impairment attributable solely to the post-surgical scar.  
Accordingly, he is not entitled to a compensable rating under 
Diagnostic Codes 7803 or 7804.  38 C.F.R. § 4.118.

Scars may also be rated on limitation of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118.  However, as 
both the RO and the Board considered limitation of motion in 
evaluating the veteran's service-connected left knee medial 
meniscectomy, he is clearly not entitled to a separate rating 
for this same criteria.  38 C.F.R. § 4.14; Esteban, supra.

There being no other potentially applicable criteria for 
evaluating the veteran's post-surgical left knee scar, the 
Board concludes that he is not entitled to a separate 
compensable rating for this condition.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's left knee disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.
B.  Right Ankle

Background.  Service connection was granted for a right ankle 
condition by an October 1993 rating decision.  This decision 
noted that the veteran claimed his service-connected left 
knee disorder gave out on him in March 1992, resulting in a 
fall and fracture of the right ankle.  It was noted that a 
March 1992 VA X-ray showed a fracture of the distal fibula.  
The results of a recent VA medical examination conduction in 
June 1993 were also summarized.  

Various VA and private medical records were added to the file 
in conjunction with the veteran's current increased rating 
claim.  For example, records dated in October 1995 note 
treatment for complaints of right ankle pain, among other 
things.  X-rays taken of the right ankle revealed a tiny bony 
density anterior to the distal aspect of the talus that was 
not present on previous examination of the right ankle in 
January 1993.  It was also stated that there appeared to be 
some minimal to mild soft tissue swelling in the region.  
Further, it was stated that the possibility this finding 
represented a small avulsion fracture could not be ruled out, 
and clinical correlation was suggested.  The examination was 
otherwise unremarkable.  No other osseous or articular 
abnormalities were seen, and no other fractures or 
dislocations were identified.

Dr. P's April 1997 statement reflects, among other things, 
that the veteran had limited motion of 50 percent with 
respect to the right ankle.

At the May 1997 VA medical examination, the veteran reported, 
in part, that he had aching in his right ankle which had been 
going on since 1984.  Examination of the right ankle showed 
no deformity, nor was there any swelling.  Also, there was no 
tenderness.  Range of motion showed 10 degrees of 
dorsiflexion, 15 degrees of plantar flexion, and 5 degrees of 
both inversion and eversion.  Power was found to be 
satisfactory, although there was a complaint of pain.  Ankle 
pulses were found to be palpable.  Further, it was noted that 
X-ray of the right ankle was normal without any evidence of 
residual of fractures.  Based on the foregoing, the 
examiner's diagnoses included normal right ankle, with no 
evidence of residual of fracture.
As with the left knee disorder, the veteran did not 
specifically address his right ankle claim at either his 
September 1996 or September 1997 personal hearings.  However, 
he did testify at the September 1997 hearing that his right 
ankle gave him a lot of pain.  Further, he essentially 
testified that his back, knees, and ankle limited the types 
of activities he could do, and had rendered him unemployable.

At the January 1999 VA medical examination, the veteran 
reported, in part, that occasionally his right ankle would 
get stiff, and caused problems with his right knee pain.  As 
time went by, the veteran would loosen up his ankle, and 
stretching seemed to help.  It was also noted that he could 
drive a car, but for a short distance. 

Examination of the right ankle and lower leg revealed that 
they were normal looking without any swelling or deformity, 
and without any tenderness.  Both active and passive range of 
motion showed 15 degrees of dorsiflexion, 30 degrees of 
plantar flexion, 15 degrees of inversion, and 5 degrees of 
eversion.  Further, power of the muscles against resistance 
was found to be good.  Ankle pulse was found to be palpable.  
Based on the foregoing, the examiner's diagnoses included 
normal right ankle with full range of motion.  Moreover, the 
examiner commented that there was no residual of right ankle 
fibula fracture.  The examiner also stated that, so far as 
the muscle groups were concerned, in relation to right ankle 
disability, nothing was specifically affected as the veteran 
manifested full range of motion and satisfactory power 
without showing any evidence of stiffness.  There was no 
evidence of functional loss of the joint due to any suspected 
muscle group weakness.  As noted above, the examiner opined 
that the degree of pain was not likely to limit the 
functional ability the muscle group and joint.  The muscle 
groups in question at the time of the examination did not 
exhibit any weakened movement against varying resistance and 
they did not show excess fatigability or painful movement or 
incoordination.

Records dated in December 1999 state, among other things, 
that podiatric evaluation revealed that the veteran's 
neurovascular status was within normal limits bilaterally.  
Nevertheless, there was tenderness upon palpation of the 
dorsal lateral aspect of the right ankle with mild edema 
bilateral.  It was further noted that he had zero degrees of 
dorsiflexion for the right ankle, and reduced plantar flexion 
bilateral.  In addition, radiographs of both ankles were 
obtained, which showed severe joint space narrowing of both 
ankles with hypertrophied at the distal aspect of the medial 
malleolus bilateral, right greater than left.  Also noted was 
an exostosis of the dorsal aspect of the tailor neck of the 
right foot; that the veteran had severe osteoarthritic 
changes from degenerative joint disease; and that, due to the 
bone spurring, a total ankle replacement would be needed to 
alleviate any symptoms.  However, due to the lack of 
"unsuitable" ankle prosthesis at that time it was not 
recommended.  Moreover, it was stated that the degenerative 
joint disease had resulted in severe limitation of the right 
ankle.

Subsequent records from September 2000 state that the 
veteran's limited motion of the ankle was severely limiting 
his ability to ambulate and carry on normal activities.

In the March 2002 statement, the veteran's representative 
contended, in part, that the right ankle should be evaluated 
pursuant to Diagnostic Code 5270.


Legal Criteria.  The veteran's right ankle is currently 
evaluated under Diagnostic Code 5271.  Under this Code, 
moderate limitation of ankle motion is assigned a 10 percent 
rating.  Marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an increased rating of 20 percent.

As noted above, the veteran's representative has contended 
that the right ankle should be evaluated pursuant to 
Diagnostic Code 5270, which pertains to ankylosis.  However, 
the medical evidence does not show that the veteran has 
ankylosis or complete immobility of the right ankle.  

With respect to Diagnostic Code 5262, the Board notes that 
the veteran did sustain a fracture to his right ankle fibula.  
However, there is no medical evidence that his right ankle is 
currently manifested by malunion or nonunion of either the 
tibia or fibula.  No such findings were made on the X-rays 
conducted in October 1995 and May 1997.  Further, there was 
no evidence of any deformity on either the May 1997 or 
January 1999 VA examinations.  Thus, 38 C.F.R. § 4.71a, Code 
5262 is not applicable.

In regard to Diagnostic Code 5271, the Board notes that Dr. 
P's April 1997 statement reported that the veteran's right 
ankle had 50 percent limited motion.  Similarly, the May 1997 
VA examination noted that dorsiflexion was to 10 degrees, and 
plantar flexion was to 15 degrees.  This indicates he had 
half the normal range of dorsiflexion, and less than half the 
normal range of plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II.  Granted, he was subsequently found to have 15 degrees of 
dorsiflexion and 30 degrees of plantar flexion on the January 
1999 VA examination, which indicates only moderate limitation 
of motion.  Id.  However, the subsequent records from 
December 1999 note that the veteran had zero degrees of 
dorsiflexion, reduced plantar flexion bilateral, and severe 
limitation of the right ankle.  Further, records from 
September 2000 stated that the veteran's limited motion of 
the ankle was severely limiting his ability to ambulate and 
carry on normal activities.  The Board also notes that the 
veteran has consistently complained of right ankle pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, the Board finds that the veteran's 
right ankle impairment more nearly approximates the criteria 
of marked limitation of motion under Diagnostic Code 5271, 
which warrants a rating of 20 percent.  38 C.F.R. § 4.71a.  
Reasonable doubt has been resolved in the veteran's favor.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  This is the maximum rating 
allowed under this Code.
There being no other potentially applicable Diagnostic Codes, 
the Board concludes that the veteran is entitled to an 
increased rating of no more than 20 percent for his service-
connected right ankle fracture.

Finally, as noted above, the Board does not have the 
authority to assign an extraschedular rating in the first 
instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's right 
ankle disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards.


ORDER

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to an increased rating for a left knee medial 
meniscectomy, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a separate compensable rating for a post-
surgical left knee scar is denied.







Entitlement to an increased rating of 20 percent for 
residuals of a right ankle fibula fracture is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

